Order, in so far as appealed from, reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs; examination to proceed before the Special Term on five days’ notice. William Butler may be examined as to the conduct of the Lowe actions which he undertook on the part of the defendant and all matters related thereto, including any negotiations conducted by him for the settlement and compromise thereof. In lieu of the examination the defendant, at or before receiving notice thereof, may stipulate the facts covered by the notice of examination and by the terms of this order. The grounds of this decision are that the defendant so adroitly phrased its answer that it denied many allegations in the complaint about which there is really no dispute. It, therefore, become necessary for the plaintiff to make proof of these facts. The complaint and the theory of plaintiff’s cause of action are not attacked here, and we express no opinion concerning the sufficiency thereof. Lazansky, P. J., Young, Carswell, Tompkins and Davis, JJ., concur.